                                                                                                  E-FILED
                                                                 Wednesday, 05 June, 2019 09:46:23 AM
                                                                         Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

KELLI ANDREWS, as Administrator of the                    )
Estate of Tiffany Ann Rusher, deceased,                   )
                                                          )
       Plaintiff,                                         )
                                                          )
v.                                                        )      Case No. 18-cv-1100
                                                          )
SANGAMON COUNTY, ILLINOIS, WES BARR,                      )
LARRY BECK JR., ADVANCED CORRECTIONAL                     )
HEALTHCARE, INC. ARUN ABRAHAM, MICHAEL                    )
SHMIKLER, KYLE MEYER, Z. WHITLEY, JENNFER                 )
EALEY, GUY BOUVET III, AND DOES 1-5,                      )
                                                          )
       Defendants.                                        )

          PROPOSED AGREED ORDER FOR RELEASE OF RECORDS
                      KILLIAN & ASSOCIATES

       THIS MATTER comes before the Court on Defendants Arun Abraham, M.D., Advanced

Correctional Healthcare, Inc. and Michael Shmikler’s Motion for Release of Records from Killian

& Associates. The Court having reviewed Defendants’ Motion, orders as follows:

The Court hereby authorizes Killian & Associates to release the records requested by Defendants

in their May 16, 2019 correspondence.



_______________________
U.S. District Court Judge



_______________________
Date




                                              1
                                CERTIFICATE OF SERVICE


        I hereby certify that on June 5, 2019, I electronically filed the foregoing Proposed Order
with the Clerk of Court using the CM/ECF system, which will send notification of such filing to
the following:

Stephen H. Weil                                     Teresa M. Powell
Alexis G. Chardon                                   Alisha Lynne Sheehan
Weil & Chardon LLC                                  Brett Eric Siegel
333 S. Wabash Ave., Suite 2700                      Heyl Royster Voelker & Allen
Chicago, IL 60604                                   3731 Wabash Avenue
steve@weilchardon.com                               PO Box 9678
ali@weilchardon.com                                 Springfield, IL 62971
                                                    tpowell@heylroyster.com
Alan Mills                                          asheehan@heylroyster.com
Elizabeth Mazur                                     secf@heylroyster.com
Nicole Schult                                       cskaggs@heylroyster.com
Uptown People’s Law Center
4413 North Sheridon Road
Chicago, IL 60640
alan@uplcchicago.org
liz@uplcchicago.org
Nicole@uplcchicago.org




                              s/Matthew J. Maddox
                              Matthew J. Maddox (Illinois Bar No. 6185870)
                              Betsy A. Wirth (Illinois Bar No. 6298163)
                              QUINN, JOHNSTON, HENDERSON, PRETORIUS & CERULO
                              400 South Ninth Street, Suite 102
                              Springfield, IL 62701
                              Telephone:     (217) 753-1133
                              Facsimile:     (217) 753-1180
                              E-mail:        mmaddox@quinnjohnston.com
                              E-mail:        bwirth@quinnjohnston.com




                                                2
